Citation Nr: 0103242	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  00-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach condition, to include peptic ulcer disease. 


REPRESENTATION

Appellant represented by:	Kansas Commission on Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from February 1953 to 
December 1954.

This matter arises from a December 1999 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which advised the veteran that new and 
material evidence must be submitted to reopen his claim for 
service connection for a stomach condition.  The case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.


REMAND

After a preliminary review of the record, the Board notes 
that in September 2000, after the case had been transferred 
to the Board, the veteran submitted a statement requesting a 
hearing before the Board sitting in Louisville, Kentucky.  
Therefore, this case must be remanded to schedule the 
requested Travel Board Hearing hearing.  38 C.F.R. § 20.703 
(2000).

In view of the foregoing, the case is remanded for the 
following action:

The RO is requested to schedule the 
veteran for a local hearing before a 
Member of the Board of Veterans' Appeals 
as soon as practicable and to advise the 
veteran accordingly.  

The purpose of this REMAND is to afford the veteran due 
process of law and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.   



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




